Citation Nr: 0420272	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
38 U.S.C.A., Chapter 30, All-Volunteer Force Educational 
Assistance Program, benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 
2000, the Committee on Waivers and Compromises denied the 
veteran a waiver of recovery of an overpayment of Chapter 30, 
All-Volunteer Force Educational Assistance Program, benefits, 
in the amount of $2,449.49, for the period of June, 1999, 
through January 16, 2000, and granted her a waiver of 
recovery of that portion of the original overpayment, in the 
amount of $93.80, for the period of January 17, 2000, through 
January 31, 2000, based on mitigating circumstances, namely, 
medical reasons.  The Committee on Waivers and Compromises 
found no fraud, misrepresentation, or bad faith on the 
veteran's part in the creation of the overpayment debt at 
issue, in the amount of $2,449.49; however, the Committee 
also found that the collection of this debt would not be 
against the principles of equity and good conscience.  
Rather, if the veteran were not to repay the overpayment 
debt, she would be unjustly enriched.  


FINDINGS OF FACT

1.  The veteran was not without fault in creating the 
overpayment of Chapter 30, All-Volunteer Force Educational 
Assistance Program, benefits, in the amount of $2,449.49.  

2.  Repayment of the $2.449.49 overpayment of Chapter 30, 
All-Volunteer Force Educational Assistance Program, benefits 
would result in the veteran's unjust enrichment.  




CONCLUSION OF LAW

Recovery of the overpayment of 38 U.S.C.A., Chapter 30, All-
Volunteer Force Educational Assistance Program, benefits, in 
the amount of $2,449.49, would not be against the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted, which 
made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  These changes have been codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
appellant the bases for denial of the claim, and afforded her 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained.  

In April 1999, VA received the veteran's application for 
Chapter 30, All-Volunteer Force Educational Assistance 
Program, benefits.  The veteran enrolled in college to take 
three courses.  One course was to be given from June 8, 1999 
to July 13, 1999; the second course was to be given from June 
8, 1999, to July 29, 1999; and the third course was to be 
given from July 19, 1999, to August 19, 1999.  Each course 
was for three credit hours.  The veteran was paid Chapter 30 
educational assistance at the full-time rate for the nine 
credit hours of college courses.  

The record shows that VA reviewed the veteran's school 
records and a compliance survey, which found that the veteran 
had completed the first course (June 8, 1999 to July 13, 
1999), but that, on June 23, 1999, she had withdrawn from the 
second course (June 8, 1999, to July 29, 1999) for which a 
nonpunative grade was assigned, and that she had not enrolled 
for the third course (July 19, 1999, to August 19, 1999).  
Based on this information, VA notified the veteran by VA 
letter of a proposed reduction in her Chapter 30 benefits, 
and she was advised of her rights.  She did not respond.  She 
was then sent a VA letter informing her that her Chapter 30 
educational assistance benefits had been reduced to the 
three-quarter time rate, effective June 23, 1999, and that 
the benefits were stopped, effective July 13, 1999.  This 
action by VA meant that a $1,031.00 overpayment in Chapter 30 
educational assistance benefits had been paid the veteran to 
which she was not entitled.  

For the 1999 Fall semester, the veteran was initially 
certified for three courses, three credit hours each, for a 
total of nine credit hours.  However, one of those courses 
was not required, so her certification was reduced to six 
credit hours and benefits were paid to her at the three-
quarter time rate, from August 30, 1999, through February 29, 
2000.  However, through a compliance survey, and other 
information obtained from the college, noted that, on October 
29, 1999, the veteran had dropped one of the courses, for 
which a nonpunative grade was assigned, and, on January 26, 
2000, she had withdrawn from the college.  Based on this 
information, the amount of the Chapter 30 benefits for which 
the veteran was actually entitled was recalculated, which 
meant that the veteran had been overpaid $1,511.84 Chapter 
30, educational assistance benefits to which she was not 
entitled.  

In April 2000, the veteran requested a waiver of recovery of 
the combined overpayments of Chapter 30 educational 
assistance benefits, in the total amount of $2,543.29.  She 
maintains that, in January 2000, she had to withdraw from 
college because of medical reasons, for which she submitted 
medical evidence.  However, as for the other periods of non-
attendance, she maintains that, in the summer of 1999, her 
year-old child had chronic ear infections and the veteran 
stayed home to care for her.  As for the 1999 Fall semester, 
the veteran claims her child's infections were not getting 
any better, so she had to decrease her school attendance by 
reducing her credit load.  She further maintains that, if she 
had to repay the $2,449.49 overpayment debt, it would cause 
her an undue financial hardship.  

Analysis

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, she was paid Chapter 30 educational 
assistance benefits for which she was not entitled, based on 
her non-attendance in courses for which she was certified as 
planning to attend.  This total overpayment, covering the 
period of June 8, 1999 through January 31, 2000, amounted to 
$2,543.29.  The RO's Committee on Waivers and Compromises 
denied her waiver request for repayment or collection of that 
part of the overpayment covering the period of June 8, 1999, 
through January 16, 2000, in the amount of $2,449.49, and 
granted her a waiver of recovery of that portion of the 
overpayment covering the period of January 17, 2000, through 
January 31, 2000, in the amount of $93.80.  She appealed the 
denial of a waiver of recovery of that portion of the 
overpayment amounting to $2,449.49.  

In denying a waiver of that part of the overpayment in the 
amount of $2,449.49, the Committee found no fraud, 
misrepresentation, or bad faith in the veteran's failure to 
timely report her non-attendance at the college courses for 
which she had been certified and for which she had received 
educational assistance benefits.  The Committee further found 
that repayment of the overpayment debt at issue would not be 
against the principles of equity and good conscience.  
Rather, given the fact that the veteran accepted the 
educational assistance benefits during the time when she was 
not attending classes, for noncredit courses, and for courses 
that did not apply to her degree, she would be unjustly 
enriched if she were not made to repay the overpayments at 
issue.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the creation of the debt at issue, the Board 
will not disagree with this finding.  However, the remaining 
question for consideration is whether recovery from the 
veteran of the overpayment of VA Chapter 30 educational 
assistance benefits would be against the principles of equity 
and good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing her fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed her position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed her 
position by reason of having received the benefit.  

In the veteran's case, she accepted and retained educational 
assistance benefits from VA for college courses she certified 
she would be taking; however, the record shows that she did 
not attend most of those classes, that some courses were for 
non-credit, and some were for courses that did not apply to 
her degree.  In effect, she accepted VA benefits when she 
knew, or should have known, that she was not entitled to 
those benefits because of her failure to attend those classes 
for which she was receiving benefits, or that the courses 
were essentially audited, without credit, or the course did 
not apply to her degree.  Although she contends that she was 
unable to attend classes because of the illness of her child, 
she should not have accepted VA benefits for courses she was 
unable to attend.  Also, she maintains that she is unable to 
repay any of the debt owed the Government because, to do so, 
would cause her an undue financial harm.  On the other hand, 
she was requested by VA letters in December 2003 and in 
February 2004 to submit a financial status report; however, 
she has not provided any financial information pertaining to 
her circumstances and VA has received no evidence of 
financial hardship.  At this point, it is unknown to the 
Board whether the veteran was able to obtain a partial refund 
for the classes she dropped or withdrew from.  If she 
received any refund, those monies should have been returned 
to VA.  The Board notes that the veteran bears some 
responsibility for providing information pertinent to her 
claim, and the duty to assist her in developing facts 
pertinent to that claim is not a "one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Under the circumstances of this case, the Board finds that 
recovery of the overpayment at issue would not be against the 
principles of equity and good conscience.  Given the history 
and facts in this case, requiring the veteran to make 
restitution for this overpayment would not result in undue 
hardship for her.  The request for waiver of recovery of the 
overpayment of VA Chapter 30 educational assistance benefits, 
in the amount of $2,449.49.00, is denied.  


ORDER

A waiver of recovery of a $2,449.49 overpayment of 
38 U.S.C.A., Chapter 30, All-Volunteer Force Educational 
Assistance Program, benefits is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



